Citation Nr: 1011842	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as "dysthymic disorder"), as secondary to 
service-connected left lower orbit fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

The Board previously issued a decision on this claim in May 
2009.  In September 2009, the Court vacated the Board's 
decision and remanded the matter for issuance of a new 
decision.


FINDING OF FACT

An acquired psychiatric disorder is not secondary to the 
service-connected left lower orbit fracture, nor was a 
current acquired psychiatric disorder incurred in, or 
aggravated by, service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder on a 
direct basis or as secondary to left lower orbit fracture on 
the bases of proximate cause or aggravation is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran contends that he suffers from an acquired 
psychiatric disorder secondary to his left lower orbit 
fracture.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. At 225.  Evidence includes VA treatment 
records indicating ongoing mental health treatment in the 
form of individual and group therapy and medications.  He has 
been consistently diagnosed with schizophrenia, as well as 
received diagnoses of posttraumatic stress disorder (PTSD), 
organic affective syndrome, schizoaffective disorder, and 
depression.  

The Board notes that the evidence includes no diagnosis of 
dysthymic disorder.  However, the Board will construe the 
original claim more broadly as an "acquired psychiatric 
disorder", as secondary to the service-connected left lower 
orbit fracture.  Therefore, the Veteran indeed shows a 
current disability.  

Except as provided in 38 C.F.R. § 3.310(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is service connected for 
left lower orbit fracture, at 10 percent disabling effective 
June 24, 2003, and at a noncompensable rating effective June 
19, 1972.  The Veteran is therefore eligible to claim service 
connection for any disability that is proximately due to or 
the result of left lower orbit fracture.

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service or a service-connected 
disability.  

To fulfill the burden of proof for service connection, the 
evidence must demonstrate that the current disability was at 
least as likely as not caused by, or a result of, service or 
a service-connected disability.  

The Board will address the contention of secondary service 
connection first.  

The post-service medical records include documentation of 
ongoing individual and group mental health therapy.  The most 
consistent diagnosis is schizophrenia, although there have 
also been diagnoses of schizoaffective disorder, PTSD, 
organic affective disorder, and depression.  However, there 
is absolutely no reference to the left lower orbit fracture 
in any of the mental health records.  Indeed, there has been 
no mention of the left lower orbit fracture in the medical 
evidence at all since a May 2003 VA examination, pursuant to 
which the Board granted an increased rating of 10 percent for 
the residuals of the fracture.  Indeed, the mental health 
records are silent regarding any possible connection between 
any acquired psychiatric disorder and the left lower orbit 
fracture, or indeed any physical ailment.  There is simply no 
indication whatsoever that the Veteran's acquired psychiatric 
disorder stems from any physical problems, to include the 
service-connected disability.

Simply stated, the Board finds that the post-service 
treatment records (overall) provide evidence against 
secondary service connection for this claim.  There is no 
indication in the medical records that the psychiatric 
condition is proximately due to or the result of any claimed 
disability and sufficient evidence against such a finding.  
The treatment records for both conditions only indicate that 
the two problems are not related (indicating other problems 
that have caused the disability at issue or a problem that 
began years after service), providing evidence against this 
claim and outweighing the Veteran's statements that there is 
such a connection. 

The Board finds that the Veteran's assertion of a dysthymic 
disorder due to the left lower orbit fracture does not concur 
with the service or post-service records.  The Board finds 
that SPRs, STRs, and post-service treatment records provide 
highly probative evidence against this claim, outweighing his 
contentions on this point.

Turning to direct service connection, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Mere transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The evidence, including service personnel records (SPRs) and 
service treatment records (STRs), indicates that the 
Veteran's psychiatric difficulties were not noted on his 
entrance examination.  He is therefore to be presumed sound, 
with the burden on VA to rebut the presumption by clear and 
unmistakable evidence that the acquired psychiatric disorder 
pre-existed service and was not aggravated by service.  

An October 2007 Board decision, which denied service 
connection for PTSD, noted that the Veteran displayed a pre-
service history of inadequate adjustment.  The Board cited a 
report by the Veteran, given upon enlistment, of prior 
instances of burglary and confinement in a school for boys.  
The Board decision also cited a March 1997 treatment record, 
in which the Veteran's mother noted that the Veteran's 
behavior became "bizarre" as early as grade school.  The 
"bizarre" behavior included opening car doors while the car 
was still in motion, shooting out car windows with a BB gun, 
and setting fire to his school, which resulted in arrest and 
incarceration.  The Veteran's mother reported that the 
Veteran was treated by a psychiatrist as a teenager, although 
the diagnosis is unknown.  The medical records of such 
treatment many years ago are not in evidence and would be 
impossible to obtain now.

The Veteran's behavioral and psychiatric difficulties 
continued in service, as noted in the Board's 2007 decision.  
The service treatment records indicate signs of mental 
illness while in service.  An August 1963 record, documenting 
the facial injury that caused the left lower orbit fracture, 
notes that the Veteran "appeared very depressed".  The 
facial injury resulted from a fist fight between the Veteran 
and another individual, which may have resulted in organic 
brain damage according to the Veteran.  The Board notes that 
the Veteran has previously been denied service connection for 
organic brain syndrome by VA.

A February 1964 note indicates headaches and depression over 
the Veteran's military situation, and psychotherapy was 
prescribed.  As noted in a June 2005 VA psychiatric 
examination, the Veteran reported being chased with a knife 
in an attempted attack in either February or March 1964, 
which he claimed to be racially motivated.  The June 2005 VA 
examiner opined that the Veteran's behavior problems started 
after this attempted attack, although the Veteran's own 
reports of his behavioral problems as a youth would tend to 
dispute this finding.

A March 1964 record includes an assessment of paranoid 
complex, at which time the Veteran had overdosed on 
medications and was acting in an anxious manner.  Another 
March 1964 record includes a diagnosis of chronic and severe 
inadequate personality, manifested by an inability to follow 
instructions, overwhelming confusion, severe depression, 
fear, isolation, and poor judgment and insight.

The SPRs indicate behavioral difficulties as well as 
substance abuse.  In April 1964, shortly after the diagnosis 
of inadequate personality, the Veteran was court martialed 
for behaving with disrespect and making physical threats 
toward a superior officer, for willfully breaking a number of 
windows, and for substance abuse.

While the medical evidence does not include records prior to 
service, the Veteran's and his mother's own statements 
provide clear and unmistakable factual evidence that the 
Veteran suffered from behavioral and psychiatric difficulties 
prior to service.  This is not to suggest that the Board is 
accepting a medical opinion from the Veteran's mother or the 
Veteran, it is simply a factual finding that the mother's 
statement regarding the Veteran's treatment by a psychiatrist 
as a teenager, as well as the Veteran's own statements, as 
well as indications of "bizarre" behavior, clearly and 
unmistakably provides evidence of a pre-existing psychiatric 
difficulty prior to service.  Neither the Veteran nor his 
mother are qualified to diagnosis what the psychiatric 
problem was before service, but they are able to state that 
there was such a problem prior to service that was treated.  

As previously noted by the Board in October 2007, there is 
evidence that the Veteran exhibited antisocial behavior prior 
to enlistment, consistent with the behavior exhibited shortly 
before discharge.  The Board therefore finds that medical 
evidence during and after service clearly and unmistakably 
demonstrates that the Veteran had pre-existing psychiatric 
difficulties prior to induction into service in May 1963.  

The Secretary's brief to the Court noted that the Board may 
not diagnose a medical condition on its own.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, the Board is not 
attempting to make a clinical diagnosis of the Veteran's pre-
existing psychiatric disorder prior to service.  Rather, the 
Board is making a factual determination, based upon the 
Veteran's own reports upon enlistment and his mother's 
reports in a March 1997 treatment record, that the Veteran 
had a well-established history of behavioral and psychiatric 
difficulties prior to entering active service, stretching 
back to grade school.  The Board makes no specific diagnosis 
and needs not do so in order to factually determine that the 
Veteran's psychiatric difficulties pre-existed his time in 
service.  Granted, the evidence would be that much more 
compelling if VA were able to obtain any medical records from 
the Veteran's psychiatric treatment as a teenager, cited by 
his mother.  However, such treatment would have taken place 
several decades ago and the records are surely impossible to 
obtain at this point in time.  This does not degrade from the 
factual finding that the Veteran was clearly and unmistakably 
having psychiatric problems prior to service.  The Board 
finds that the mother's factual statements regarding 
psychiatric problems prior to service highly credible and 
probative regarding the critical issue in this case. 

The VA must also show by clear and unmistakable evidence that 
the Veteran's pre-existing psychiatric disorder was not 
aggravated by service.  As stated above, aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to manifestations of the disability prior 
to, during, and subsequent to service.  

There is no evidence of a sustained increase in this 
disability during service.  The Veteran has claimed very 
specifically that his current acquired psychiatric disorder 
is due to his left lower orbit fracture, which occurred in 
August 1963.  However, as noted above, the Veteran admitted 
prior behavioral and psychiatric difficulties upon enlistment 
in May 1963.  Additionally, there is absolutely no evidence 
that the Veteran's psychiatric difficulties, for which he has 
received consistent treatment for several decades, were 
worsened by service.  The Veteran did display behavioral 
problems and complain of psychiatric difficulties in service, 
yet he has never claimed that his psychiatric difficulties 
were made worse by his time in service.  Importantly, neither 
the Veteran nor his representative has contended that his 
time in service aggravated his psychiatric disorder or 
disorders.  

Notably, the Veteran did not seek psychiatric treatment after 
service until 1991, approximately 27 years after separation.  
The treatment records contain absolutely no indication that 
his psychiatric state was aggravated by his time in service.  
This suggests not only was the condition not aggravated by 
service, but that the condition actually became less severe 
during service (which would explain a very long absence of 
treatment for this condition).   

Simply stated, the Board finds that the records, indicating a 
psychiatric disability that was noted to exist prior to 
service and was not aggravated by service or a service-
connected disability, provides evidence against this claim.  
There is no clear medical indication that the psychiatric 
condition is proximately due to or the result of, or 
aggravated by, service or any claimed disability and 
sufficient evidence against such findings to find clear and 
unmistakable evidence against this claim of aggravation.  The 
facts of this case support such a finding.  

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder on a direct or secondary basis.  In 
denying his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in September 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is absolutely no evidence of any nexus 
between the Veteran's psychiatric difficulties and his 
service-connected left lower orbit fracture other than the 
Veteran's statements.  Additionally, there is no evidence, 
and the Veteran has not contended, that any acquired 
psychiatric disorder was aggravated by service.  He instead 
contends that he has PTSD (which was addressed in a prior 
Board decision) or contends that his current problem is the 
result of an organic disability caused by his service 
connected disability.  While the Board considered obtaining a 
medical opinion regarding the Veteran's psychiatric disorder, 
the issue that would best benefit from clarification is the 
state of the Veteran's mental health prior to service over 47 
years ago.  However, a new psychiatric evaluation could not 
provide any additional information on this issue either in 
support of, or against this claim.  The Veteran own 
statements clearly indicate that the Veteran himself does not 
believes he has a pre-existing disability that was aggravated 
by service.  Therefore, no VA examination is needed to decide 
this issue on this basis.  

The fact that the VA is attempting to adjudicate a case based 
on service decades ago makes the adjudication of this case 
complex.  There is simply nothing in this record that would 
provide a basis to find that a VA examination would provide 
more clarity in this case.  This case must be decided on by 
the facts.  The three most important facts in this case are: 
(1) the Veteran was clearly and unmistakably treated for a 
psychiatric disability prior to service; (2) the Veteran was 
treated for this problem during service, with no indication 
of an increase in the nature and extent of the problem during 
service; and (3) the long period of time the Veteran went 
without treatment after service, along with the Veteran's own 
statements which fail in any way, shape or form to indicate 
any increase in problems during service (compared to the 
problems he had before service) clearly and unmistakably 
reveals a psychiatric problem that was not aggravated by 
service.  The Veteran has provided no factual evidence (for 
example, a statement indicating that his pre-existing 
problems were aggravated by service, as opposed to a service 
connected disability, which has been addressed above) which 
would provide a factual basis for an examiner to find that 
the condition "worsened" during service and has, in fact, 
provided only evidence that would not support this finding.  
The fact that the Veteran went in for treatment so many years 
after service only provides evidence that his pre-existing 
disability did not increase in severity following service.

Regarding his primary secondary service connection claim, 
(truly the Veteran's only real argument in this appeal), the 
Veteran's statements that this condition was caused by his 
service connected disability are clearly outweighed by the 
service and post-service treatment records which 
affirmatively provide evidence against such a finding 
(clearly indicating no connection between the problems) to 
the point that a VA examination is not warranted.  

In this regard, it is important to note that the Veteran was 
denied service connection for PTSD in October 2007 and he did 
not appeal. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred or more precisely what did 
not occur, during service.  In the absence of evidence of an 
in-service disease or injury, referral of this case to obtain 
an examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of an in-
service incurrence.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

With regard to any additional evidence that could be obtained 
in this case, the Board finds that no additional medical 
records regarding treatment prior to service can be obtained.  
Such private treatment records from so many years ago are 
clearly not available and any attempt to obtain such records 
would be a useless act. 

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


